UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

Mark Mlsna,
Plaintiff, Civil No. 3:18-cv-00037

NOTICE OF APPEAL
V.

Union Pacific Railroad Co.,

Defendant.

 

NOTICE IS HEREBY GIVEN that Plaintiff Mark Mlsna appeals to the United
States Court of Appeals for the Seventh Circuit from the district court’s order denying
Plaintiffs motion for reconsideration, Dkt. 115, the district court’s order granting
summary judgment in favor of Defendant Union Pacific Railroad Co., Dkt. 97, the
district court’s final judgment, Dkt. 98, and all other interlocutory orders entered by the
district court.
Respectfully submitted this 12th day of September, 2019.
/s/Nicholas D. Thompson
Nicholas D. Thompson
THE MOODY LAW FIRM, INC.
500 Crawford Street, Suite 200
Portsmouth, Virginia 23704
(757) 393-4093

nthompson@moodyrrlaw.com

Counsel for Plaintiff
